It is hereby ordered pursuant to V.R.A.P. 9(b) that the defendant-appellant be released upon the following conditions :
1. The defendant-appellant shall personally appear in Court as requested by notice to him or his attorney or be in violation of this order.
2. He shall keep his attorney or the clerk of this Court advised of his whereabouts and a telephone number and address where he may be reached.
3. He shall reside in the State of Vermont and shall not travel beyond the boundaries of the state without written permission from this Court.
*6474. He shall not associate with the alleged victims nor personally contact the alleged victims himself directly or indirectly except through his attorney.
5. He shall deposit cash bail in the amount of $3,000.00.
6. He shall not purchase, possess or consume any alcoholic beverages or use any drugs unless prescribed by a physician.
7. He shall not purchase, possess or use any firearms and shall not have any firearms on any premises that he owns or occupies.
An . alleged violation of one or more of the above conditions may immediately cause the Court to issue a summons for a violation hearing.
Violations of any of the conditions may cause the Court to issue an arrest warrant for defendant’s arrest and a review of these conditions.
If necessary, additional conditions will be imposed, or the defendant will be held without bail.
Failure to appear as specified can result in imprisonment of not more than one year and a fine of not more than $1,000.00 under 13 V.S.A. § 7559(d).
Defendant shall abide by this order until the final determination of the prosecution herein, or until defendant is discharged from it by this Court.
Larrow, J.